Exhibit 10.11

 

LOGO [g853648g05c56.jpg]

Performance Share Award Agreement

Granted Under NxStage Medical, Inc. 2014 Omnibus Incentive Plan

1. Grant of Performance Shares.

This agreement evidences the grant by NxStage Medical, Inc., a Delaware
corporation (the “Company”), to the Participant listed below of performance
shares representing the conditional right to receive restricted stock units
(“RSUs”), as outlined below:

 

Participant: <first_name> <middle_name> <last_name>

RSUs:

<RSUs_awarded>

Grant Date:

<award_date>

Except as otherwise indicated by the context, “Participant” shall be deemed to
include any person who acquires these performance shares validly under their
terms.

These performance shares are granted in consideration of employment services
rendered and to be rendered by the Participant to the Company. These performance
shares are subject to the terms of this agreement and the Company’s 2014 Omnibus
Incentive Plan (the “Plan”), a copy of which is furnished to the Participant
with this agreement. Any capitalized term that is not defined in this agreement
shall have the meaning ascribed to it in the Plan.

2. Vesting.

 

  (a) Performance Shares. These performance shares will become nonforfeitable
(“vest”), and result in the following number of RSUs to be earned, upon
achieving the following performance goals for <performance_period>:

 

[Targets]         RSUs

*Targets are in millions. Performance goals exclude non-operating activities
such as divestitures, and other non-operating items that may arise that were not
included in the plan. Performance goals should be measured by applying the same
accounting principles, tax laws or other laws or provisions in effect at the
time of preparing the performance goals set forth above, without regard to
whether there was a change in application of accounting principles, tax laws or
other laws or provisions at a later date.

Performance in-between specific goals will result in the number of RSUs earned
to be interpolated between the corresponding amounts in the table above.



--------------------------------------------------------------------------------

  (b) RSUs. Any earned RSUs will in turn represent the conditional right to
receive shares of the Company’s common stock, $0.001 par value per share (the
“Shares”), on a one-for-one basis, and will vest on the dates and with respect
to the portion of Shares indicated below, provided that the Participant is an
Eligible Participant on such dates:

 

Date

  

Portion of Shares
Vesting On Such Date

The date the Company’s Compensation Committee determines the achievement of the
performance goals described in Section 2(a) (the “Determination Date”)

   1/3

The first anniversary of the Determination Date

   1/3

The second anniversary of the Determination Date

   1/3

“Eligible Participant” means a Participant that is, and at all times since the
Grant Date has been, an employee, officer or director of, or consultant or
advisor to, the Company or an Affiliate of the Company.

Any earned RSUs will be granted pursuant to, and be subject to the terms and
conditions set forth in, a separate restricted stock unit agreement to be
entered into between the Company and the Participant.

3. Withholding Taxes.

This Section 3 only applies to Participants who are Employees. The Company may
deduct from payments of any kind otherwise due to the Participant all applicable
federal, state or local withholding taxes required by law to be withheld in
respect of these performance shares or the RSUs.

4. Termination.

If the Participant ceases to be an Eligible Participant for any reason, all of
the then unvested performance shares, unearned RSUs and unvested Shares will be
forfeited immediately and automatically, without the payment of any
consideration to the Participant, effective as of the time that the Participant
ceases to be an Eligible Participant.

5. Transfer Restrictions.

These performance shares may not be sold, assigned, transferred, pledged or
otherwise encumbered by the Participant, either voluntarily or by operation of
law, except by will or the laws of descent and distribution or pursuant to a
domestic relations order in settlement of marital property rights.

*  *  *

IN WITNESS WHEREOF, the Company has caused this agreement to be executed by its
duly authorized officer under its corporate seal.

 

NxStage Medical, Inc. By:      

Jeffrey H. Burbank

Chief Executive Officer

 

2



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the terms and conditions of this agreement and
acknowledges receipt of a copy of the Company’s 2014 Omnibus Incentive Plan and
related prospectus.

 

  Participant:          

Address:

     

 

3